DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 13 are presented for examination. Claims 1 - 9 and 12 - 13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 114 and 116 in FIG. 1 and element 422 in FIG. 4 are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 contains the trademark/trade name “Doppler”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe: “Computer software services, namely, designing computer software to secure and manage confidential software development information; Computer software for authorizing access to databases; Computer software for controlling and managing access server applications; Computer software for document management; Computer software for secure administration of computer networks” from Doppler Technologies, INC., “Downloadable software in the nature of a mobile application for tracking how a person is feeling, and predicting how a person will feel, based on environmental conditions” from R Zero, Inc., and “Bicycle parts, namely, frames; Bicycles.” From Advanced Holdings Co., Ltd. and, accordingly, the identification/description is indefinite.

Examiner’s Note on 101
Step 1: Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1.
Step 2A (prong 1): The claims do not appear to recite certain methods of organizing human activity and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). However, the limitations of “deriving an acoustic representation of sub-structures within the building”, “determining a location and orientation of a static acoustic transmitting device”, and “forming the 
Step 2A (prong 2): To determine if the claim recites additional elements (or combination of elements) that integrates the judicial exception into a practical application, paragraph [0015] discloses previous methods, with regards to best known systems to provide location information, but do not address all location scenario requirements, as some demand location accuracy, while others require vertical accuracies and/or contextual location information. This provides the requirements that the current or previous methods fail to accomplish. Paragraph [0016] recites the solution to the requirements the previous methods fail to perform, using acoustic signals in a location system, regardless of the vertical or horizontal locations (ceiling or wall of  building), with paragraph [0017] adding the defining an acoustic model to provide the location of the transmitter(s) to specify a location in the environment, as in a building’s structure including walls and ceilings, and paragraph [0018] adds the acoustic transmitting devices used in a building can be used to determine the location of equipment, objects, people, inventory, within a building. This provides the improvement over the previous methods, and therefore the improvement in the technology with regards to systems to provide location information. Claims 1 and 9 recite the use of the acoustic transmitting device in a static location to provide acoustic information of a building and obtaining an acoustic model based on the information from the device and the location and orientation of the device. This recites sufficient subject matter to reflect the improvement indicated in the specification that provides an improvement over the previous methods in the technical field, and the claim is found to provide sufficient subject matter that reflects an improvement in technology, and passes Step 2A (prong 2).
The dependent claims do not appear to recite limitations that provides 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), hereinafter “Zhou”, and further in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), hereinafter “Suarez”.

As per claim 1, Zhou discloses:
(Zhou, page 43, left column, lines 32 - 34 discloses using acoustic, gyroscope and accelerometer to construct a floor plan.)

determining a location and orientation of a static acoustic transmitting device (Zhou, page 43, left column, lines 32 - 37 through right column, lines 1 - 2 discloses using a mobile device with acoustic, gyroscope, and accelerometer measuring capabilities that emits and records sounds along corridors and inside rooms and measures distance, and page 43, right column, lines 40 - 44 adds the acoustic ranging module includes microphones emitting and recording sound, and to provide data for measurements for distance and amplitude.)

Zhou does not expressly disclose:
forming the acoustic model based on the acoustic representation and the location and orientation of the static acoustic transmitting device.

Suarez however discloses:
forming the acoustic model based on the acoustic representation and the location and orientation of the static acoustic transmitting device (Suarez, page 569, left column, lines 17 - 20 discloses predicting a model of space using acoustics, based on the location and geometry of source and receivers, also referred to as the acoustic model on page 569, left column, line 40 - 41 and FIG. 1.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou with the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez. The motivation to do so would have been because Suarez discloses the benefit of a process using receivers to obtain complete information pertaining to the acoustic 

As per claim 9, Zhou discloses:
a computer-implemented method for determining an acoustic model of a room within a building for use in an acoustic real-time locating system, the method comprising transmitting an acoustic signal from a static acoustic transmitting device (Zhou, page 45, left column, lines 21 - 27 discloses sound from the speaker reflected in a room and received by the microphone of the smartphone.)

receiving, at the static acoustic transmitting device, reflected signals resulting from interactions of the acoustic signal with structures forming the room (Zhou, page 45, left column, lines 21 - 23 discloses reflections of sound from a room obtained by the microphone of a smartphone)

receiving a location and orientation of a static acoustic transmitting device (Zhou, page 43, left column, lines 32 - 37 through right column, lines 1 - 2 discloses using a mobile device with acoustic, gyroscope, and accelerometer measuring capabilities that emits and records sounds along corridors and inside rooms and measures distance, and page 43, right column, lines 40 - 44 adds the acoustic ranging module includes microphones emitting and recording sound, and to provide data for measurements for distance and amplitude.)

Zhou does not expressly disclose:
forming the acoustic model based on the reflected signals and the location and orientation of the static acoustic transmitting device.

Suarez however discloses:
forming the acoustic model based on the reflected signals and the location and orientation of the static acoustic transmitting device (Suarez, page 569, left column, lines 17 - 20 discloses predicting a model of space using acoustics, based on the location and geometry of source and receivers, also referred to as the acoustic model on page 569, left column, line 40 - 41 and FIG. 1.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou with the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez. The motivation to do so would have been because Suarez discloses the benefit of a process using receivers to obtain complete information pertaining to the acoustic conditions of a building, which makes it possible to obtain the virtual acoustic reconstruction of spaces in the building (Suarez, page 569, left column, lines 28 - 37).

For claim 3: The combination of Zhou and Suarez discloses claim 3: The computer-implemented method of claim 1, wherein:
the deriving the acoustic representation comprises surveying the sub-structures within the building using a camera of a mobile device (Zhou, page 43, left column, lines 26 - 28 discloses the use of a smartphone with the application to construct floor plans using acoustic sensing.)

For claim 4: The combination of Zhou and Suarez discloses claim 4: The computer-implemented method of claim 3, wherein:
the determining the location and orientation of the static acoustic transmitting device includes identifying the static acoustic transmitting device during the surveying the sub-structures (Zhou, page 44, right column, lines 24 - 27 discloses determining a portion of a building (window) and using sound from a speaker (of a smartphone) to determine the start of the window, with the microphone obtaining the sound emitted from the speaker.)

For claim 13: The combination of Zhou and Suarez discloses claim 13: The computer-implemented method of claim 9, further comprising: 
(Zhou, page 45, left column, lines 21 - 34 discloses detecting walls and their distances using a phone based on the sound bouncing off a wall and received by the microphones of the phone.)

Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), and further in view of Rollins (“Acoustics of the Salt Lake Tabernacle: Characterization and Study of Spatial Variation”), hereinafter “Rollins”.

For claim 2, the combination of Zhou and Suarez discloses the method of claim 1.
The combination of Zhou and Suarez does not expressly disclose:
wherein the deriving the acoustic representation comprises: receiving a computer aided design (CAD) file of the sub-structures within the building; and
deriving the acoustic representation from the CAD file.

Rollins however discloses:
wherein the deriving the acoustic representation comprises: receiving a computer aided design (CAD) file of the sub-structures within the building (Rollins, page 85, lines 15 - 18 discloses creating a three-dimensional floorplan drawings using AutoCAD based on floor plan drawings.)

deriving the acoustic representation from the CAD file (Rollins, “Acoustics of the Salt Lake Tabernacle: Characterization and Study of Spatial Variation”, page 85, lines 15 - 18 discloses an acoustic computer model created based on the three-dimensional floorplan drawings.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the acoustic computer model obtained using floorplans and AutoCAD teaching of Rollins. The motivation to do so would have been because Rollins discloses the benefit of using an acoustic computer model to hear sounds from different receiver positions for different source locations by way of creating auralizations (modeling and simulating acoustic phenomena experience rendered as a sound field in virtual space), which in turn can be used to determine the accuracy of the model as well (Rollins, page 96, lines 1 - 5).

For claim 6: The combination of Zhou, Suarez, and Rollins discloses claim 6: The computer-implemented method of claim 2, wherein:
the deriving the acoustic representation comprises: deriving the sub-structures from the CAD file (Rollins, page 85, lines 15 - 18 discloses a CAD program (AutoCAD) to obtain floorplans and used to create the acoustic computer model, and page 86, lines 7 - 10 discloses areas within the model (stage and choir loft as examples of sub-structures) used for placements of sources and receivers.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the acoustic computer model obtained using floorplans and AutoCAD teaching of Rollins and the additional teachings of areas identified in the model in terms of sub-structures, also taught by Rollins. The motivation to do so would have been because Rollins discloses the benefit of using an acoustic computer model to hear sounds from different receiver positions for different source locations by way of creating auralizations (modeling and simulating acoustic phenomena experience rendered as a sound field in virtual space), which in turn can be used to determine the accuracy of the model as well (Rollins, page 96, lines 1 - 5).

For claim 7: The combination of Zhou, Suarez, and Rollins discloses claim 7: The computer-implemented method of claim 6, wherein:
the determining the location and orientation of the static acoustic transmitting device includes receiving input from the user concerning the static acoustic transmitting device (Rollins, page 86, lines 9 - 15 discloses the location for receivers divided into groups based on the areas, with the receiver placed in areas to obtain impulse responses from multiple directions (omnidirectional).)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the acoustic computer model obtained using floorplans and AutoCAD teaching of Rollins and the additional teachings of locations to place receivers in the model, also taught by Rollins. The motivation to do so would have been because Rollins discloses the benefit of using an acoustic computer model to hear sounds from different receiver positions for different source locations by way of creating auralizations (modeling and simulating acoustic phenomena experience rendered as a sound field in virtual space), which in turn can be used to determine the accuracy of the model as well (Rollins, page 96, lines 1 - 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), and further in view of Nguyen (U.S. PG Pub 2012/0113224 A1), hereinafter “Nguyen”.

For claim 5, the combination of Zhou and Suarez discloses the method of claim 3.
The combination of Zhou and Suarez does not expressly disclose:
wherein the determining the location and orientation of the static acoustic transmitting device further includes: using augmented reality based on the surveying the sub-structures.

Nguyen however discloses:
wherein the determining the location and orientation of the static acoustic transmitting device further includes: using augmented reality based on the surveying the sub-structures (Nguyen, U.S. PG Pub 2012/0113224 A1, paragraph [0070] discloses using a phone to obtain information to build an acoustic model of a room, which also can be provided with augmented reality.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the augmented reality use with regards to creating an acoustic model of a room teaching of Nguyen. The motivation to do so would have been because Nguyen discloses the benefit of a method that provides flexibility and simplicity in user input as well as ease of use, while also providing the ability for the user to refine data to optimize the mapping of a room (Nguyen, paragraph [0072]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), in view of Rollins (“Acoustics of the Salt Lake Tabernacle: Characterization and Study of Spatial Variation”), and further in view of Nguyen (U.S. PG Pub 2012/0113224 A1).

As per claim 8, the combination of Zhou, Suarez, and Rollins discloses the method of claim 6.
	The combination of Zhou, Suarez, and Rollins does not expressly disclose:
	wherein the determining the location and orientation of the static acoustic transmitting device further includes: using augmented reality to identify the location of the static acoustic transmitting device relative to the sub-structures in the CAD file.

Nguyen however discloses:
wherein the determining the location and orientation of the static acoustic transmitting device further includes: using augmented reality to identify the location of the static acoustic transmitting device relative to the sub-structures in the CAD file (Nguyen, paragraph [0070] discloses using a phone to obtain information to build an acoustic model of a room, which also can be provided with augmented reality, and paragraph [0071] adds a QR code attached to a part of a room and used in conjunction with a smartphone (or cellular telephone) to obtain information, including distance information from the location of the OR code attached to a part of a room and the location of the phone taking the measurements.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou, the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez, and the acoustic computer model obtained using floorplans and AutoCAD teaching of Rollins with the augmented reality use with regards to creating an acoustic model of a room teaching of Nguyen and the addition of obtaining distance information using a phone and QR code that could also be implemented in augmented reality, also disclosed in Nguyen. The motivation to do so would have been because Nguyen discloses the benefit of a method that provides flexibility and simplicity in user input as well as ease of use, while also providing the ability for the user to refine data to optimize the mapping of a room (Nguyen, paragraph [0072]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), in view of Suarez et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”), and further in view of Zhang (“A Walk-Through System for Building Acoustics Evaluation Based on Virtual Environment Technology”), hereinafter “Zhang”.

For claim 12, the combination of Zhou and Suarez discloses the method of claim 9.

detecting a motion of an object within the room based on determining a Doppler shift in the acoustic signal.

Zhang however discloses:
detecting a motion of an object within the room based on determining a Doppler shift in the acoustic signal (Zhang, page 346, right column, lines 11 - 14 discloses an object providing noise and a Doppler shift effect with regards to the sound from the object is observed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the floor plan construction using acoustics from emitting and receiving sound from a microphone teaching of Zhou and the acoustic model obtained from information provided from a floor plan and sources and receiver locations teaching of Suarez with the Doppler shift of a moving object teaching of Zhang. The motivation to do so would have been because Zhang discloses the benefit of a virtual environment-based walk-through system for interactive acoustic evaluation of building within a virtual environment, which uses visualization, binaural room acoustic simulation techniques and real time auralization components to provide a system with an immersive virtual environment in which clients can be immersed within the proposed design and interact with the space to make design changes and experience the effect of acoustic property modifications (Zhang, page 343, right column, lines 1 - 11).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Zhou et al. (“BatMapper: Acoustic Sensing Based Indoor Floor Plan Construction Using Smartphones”), discloses using a smartphone to obtain floor plans of a building using acoustic or sound, and  et al. (“Archaeoacoustics of Intangible Cultural Heritage: The Sound of the Maior Ecclesia of Cluny”) adds creating an acoustic model based on the location of sources and receivers in the interior of a building. 
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 10, wherein the forming the acoustic model further includes alias mixing the reflected signals.

Claim 11, wherein the static acoustic transmitting device further includes a first transducer and a second transducer, the transmitting further includes transmitting the acoustic signal at a first frequency using the first transducer, the method further comprising: transmitting a second acoustic signal at a second frequency from the static acoustic transmitting device using the second transducer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Cedric Johnson/                Primary Examiner, Art Unit 2129                                                                                                                                                                                        
May 8, 2021